Citation Nr: 1228034	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  05-35 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to July 1982.  The Veteran died in November 2003.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The appellant's claim was remanded by the Board for further development in February 2008 and June 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the appellant's claim, pursuant to the duty to assist, the issue of service connection for cause of the Veteran's death must be remanded for further development.  

As noted in the prior Board remands, the Appellant filed a claim for service connection for the cause of the Veteran's death in December 2003.  The post-service private medical evidence establishes that metastatic esophageal cancer was diagnosed in August 2003.  The Certificate of Death reflects that the Veteran died on November [redacted], 2003.  The immediate cause of death was metastatic esophageal cancer of 2 years duration and there were no significant conditions contributing to death.  The Veteran's service medical records contained several notations in July 1969, May 1977 and June 1979 relating to the digestive tract, and specifically, the throat.  The prior Board remands also made note that exposure to herbicides during the Veteran's tour of duty in Vietnam was conceded.  

In a June 2011 remand, the Board found that the previous VA opinion provided in October 2009 was incomplete as the VA examiner failed to note the service treatment report from July 1969 and also failed to discuss the other service treatment reports related to treatment of the Veteran's throat in May 1977 and June 1979.  The Board also observed that the VA examiner stated that he was unable to decipher from the charts whether the Veteran was exposed to Agent Orange, however, exposure to herbicides during the Veteran's tour of duty in Vietnam had already been conceded by the RO and the Board.

Per the June 2011 remand instructions, the Board in part, instructed the RO, via the AMC, to provide an additional VA etiological opinion.  The remand instructions related to the VA opinion provided that the VA examiner should specifically discuss the Veteran's complete service treatment history and conceded exposure to herbicides and direct service connection.  

A VA opinion, via a disability benefits questionnaire, was provided in December 2011.  In this report, the examiner noted that the VA claims file had been reviewed.  The examiner then checked a box indicating that the "claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In the rationale section, the examiner explained that the death certificate listed "[c]omplications of metastatic cancer of 2 and a half years duration" and noted that esophageal cancer was not a long-lasting chronic disease.  He also reported that the July 2010 Vietnam Veterans Information Booklet of Volume 25, No.1, did not list any gastrointestinal malignancies from herbicides.  The examiner then incorrectly stated that the Veteran died in "11/[redacted]/02."  Finally, he reported the computer files were reviewed as well.  

Based on the foregoing, the Board finds that the December 2011 VA etiology opinion was are incomplete as the examiner incorrectly stated information on the Veteran's Certificate of Death and failed to discuss any of the evidence noted by the Board as instructed in the June 2011 remand in providing his opinion.  See also statement of appellant's accredited representative, received in July 2012.  Therefore, this case must be remanded for an addendum opinion to address the specific instructions laid out by the Board.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's June 2011 remand instructions, and specifically for the VA examiner to address the exact questions set forth in the remand instructions, as posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to the VA examiner who last provided the December 2011 VA etiology opinion, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, for a supplemental opinion to determine whether esophageal cancer was etiologically-related to service, directly and/or as a result of exposure to herbicides.  The claims file, to include a copy of this remand, must be made available to the examiner to review.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including a copy of this remand, service treatment reports indicating complaints of throat problems in July 1969, May 1977, and June 1979, private treatment records, and prior VA opinions of record.  

Please note:  Exposure to herbicides during the Veteran's tour of duty in Vietnam has been conceded.

After a review of the claims folder, the examiner should address the following:

Whether it is at least as likely as not that esophageal cancer was etiologically-related to the Veteran's period of active service, to include, but not limited to, exposure to herbicides.  

A complete rationale (explanation) for any opinion expressed should be provided, to include a discussion of:  

(a).  The Veteran's complete service treatment history (specifically noting several complaints of a sore throat in 1969, 1977 and 1979 during active service and the allegations made on the Appellant's behalf that symptoms of esophageal cancer were shown in service);

(b).  The Veteran's conceded exposure to herbicides; and 

(c).  Whether the Veteran's esophageal cancer is directly related to any symptoms shown in service and/or to herbicide exposure.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the appellant's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 






							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


